DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "18", "22" and "23" have been used to designate the conical wall/surface.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " its conical surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Furthermore, reference to “its conical surface” in line 4 and “wherein the plug comprises one or more transverse grooves, in the outer wall of a conical piece running transversely to the longitudinal axis of the conical piece” in lines 7-9, leads to confusion as to whether the same conical piece is being referred to within the claim.  It appears in view of the specification and drawings, that conical surface 18, outer wall 22 and conical piece 23 are all the same component, however the current claim lanague appears to be referring to separate and distinct conical surfaces.  Appropriate clarification and correction is required.  
Claims 2-10 are rejected as being necessarily dependent upon claim 1.
Claim 4 recites the limitation "first annular groove" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "first annular groove" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected as being necessarily dependent upon claim 5.
Claim 10 recites “wherein it comprises at least one stopcock” in line 2 of the claim, which is unclear what component the term  “it” the Applicant is referring to within the claim.  The endoscope or the liquid channel?  Appropriate clarification and correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,012,702 to Heimberger.
In regard to claims 1 and 10, Heimberger discloses a stopcock for a liquid channel K2 of a medical endoscope, having a housing 2, a spring element 4 and a plug 1 rotatably mounted in the housing wherein the plug in a working position lies with its conical surface against a seal surface of the housing (See Col. 2, Lines  60-62) and can be placed in a medium access position (i.e. intermediate position b) in which the conical surface and the seal surface have no contact and the housing and the plug remain connected (See Col. 2, Line 63 – Col. 3, Line 4), wherein the plug comprises one or more transverse grooves 9, in the outer wall of a conical piece running transversely to the longitudinal axis of the conical piece and having straight groove bottoms and the spring element in the medium access position engages with the one or more transverse grooves (See Fig 1 and Col. 2, Lines 35-51).
	In regard to claim 8, Heimberger discloses a stopcock for a liquid channel K2 of a medical endoscope, wherein the spring element is a bending spring or an elastomer ring (See Col. 2, Lines 53-62).
Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102019203684 to Scharschinger et al.  
In regard to claims 1 and 10, Scharschinger et al. disclose a stopcock for a liquid channel 11 of a medical endoscope, having a housing 1, a spring element 8 and a plug 2 rotatably mounted in the housing wherein the plug in a working position lies with its conical surface against a seal surface of the housing (see Fig. 1a) and can be placed in a medium access position in which the conical surface and the seal surface have no contact and the housing and the plug remain connected (See Fig. 1b), wherein the plug comprises one or more transverse grooves 7, in the outer wall of a conical piece running transversely to the longitudinal axis of the conical piece and having straight groove bottoms and the spring element in the medium access position engages with the one or more transverse grooves (See paras 0022-0024).
In regard to claim 2, Scharschinger et al. disclose a stopcock for a liquid channel of a medical endoscope, wherein the plug comprises a first concentrically running annular groove parallel to the transverse groove and the spring element in the working position engages with the first annular groove (See Figs. 2a-b and para 0029-0033).
In regard to claim 3, Scharschinger et al. disclose a stopcock for a liquid channel of a medical endoscope, wherein the plug comprises two transverse grooves (See Figs. 2a-b and para 0029-0033).
In regard to claim 4, Scharschinger et al. disclose a stopcock for a liquid channel of a medical endoscope, wherein the one or more transverse grooves are each configured as a segment of a second annular groove, wherein the second annular groove runs concentrically parallel to the first annular groove outside of the one or more transverse grooves (See Figs. 2a-b and para 0029-0033).
In regard to claim 5, Scharschinger et al. disclose a stopcock for a liquid channel of a medical endoscope, wherein the plug comprises one or more connection grooves 13 in the outer wall of its conical piece each of them joining one end of a transverse groove to the first annular groove (See Figs. 2a-b and para 0029-0033).  
In regard to claim 6, Scharschinger et al. disclose a stopcock for a liquid channel of a medical endoscope, wherein the one or more connection grooves are arranged at a slant to the longitudinal axis of the first annular groove (See Figs. 2a-b and para 0029-0033).
In regard to claim 7, Scharschinger et al. disclose a stopcock for a liquid channel of a medical endoscope, wherein the transverse groove (24) has a trapezoidal cross section (See Figs. 1a-b and 2a-b).
	In regard to claim 8, Scharschinger et al. disclose a stopcock for a liquid channel of a medical endoscope, wherein the spring element is a bending spring or an elastomer ring (see paras 0023, 0025).
In regard to claim 9, Scharschinger et al. disclose a stopcock for a liquid channel of a medical endoscope, wherein the bending spring has a round cross section (See Figs. 1a-b and 2a-b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        11/2/2022